AP-77,051
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 8/4/2015 12:53:36 PM
                                                                           Accepted 8/4/2015 1:18:32 PM
                                                                                          ABEL ACOSTA
               IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                                                                                  CLERK
                                 AT AUSTIN, TEXAS
                                                                                   FILED IN
                                    NO. AP-77,051                         COURT OF CRIMINALAPPEALS

                                                                                 August 4, 2015

                                                                             ABEL ACOSTA, CLERK
                 On Appeal from the 228th Judicial District Court of
                                 Harris County, Texas                   • ( Ps A n
                              in Cause Number 0475122                  '*fV ^^P
                                                                       oirfOKsJraJ?


                          WARREN D. RIVERS, Appellant
                                           v.

                          THE STATE OF TEXAS, Appellee

                                    UNOPPOSED
  APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF




      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       COMES NOW, Warren D. Rivers, Appellant herein, by and through his
attorney of record, Patrick McCann, and files this, his Second Motion for Extension of
Time. In support of said motion, Appellant would show the Court the following:

   1. Counsel has just filed a death Certificate of Appealability in the Fifth Circuit on
      August 3rd in Norn's v. Stephens. The appellee's brief in that same case is due on
      September 2nd.
   2. Counsel's continuance of a federal medicare fraud case in United States v.
      Tsolak Gregoryan was denied upon government objection, and the federal
      district court judge reinstated the August 19th trial date so we are now headed
      to jury trial in this matter beginning August 19th. Counsel must prepare to
      represent his client in this very complex fraud case.
   3. Counsel is also preparing for a non-death capital trial in State of Texas v. Rene
      Lopez m. the 180th district court.
   4. Counsel had originally requested a longer extension of time in his first
      application and now requests 90 days as per his original request.
                                           1
   5. This is a retrial on punishment for death and the record is extensive. Given the
      size of the record and the complexity of the issues for briefing, the additional
      time is necessary for a full and fair defense of Mr. Rivers.
   6. This extension is sought in the interest of justice and not for delay.

                                       PRAYER


     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that

this Court grant his Second Motion for Extension of Time.

                                                Respectfully submitted,
                                               The Law Offices of Patrick McCann

                                                By: /s/Patrick F. McCann
                                                   Patrick F. McCann
                                                   SBN: 00792680
                                                   909 Texas Avenue, Suite 205
                                                   Houston, Texas 77002
                                                   Phone: (713)223-3805
                                                   eFax: (281) 667-3352

                             CERTIFICATE OF SERVICE


This is to certify that on August 4th, 2015, a true and correct copy of the above and
foregoing document was served on:

Mr. Alan Curry
Chief Prosecutor, Appellate Division
Harris County District Attorney's Office
1201 Franklin Street, Ste. 600
Houston, TX 77002-1923
Via e-Filing Pro-Doc Courtesy CopyService: Curry Alan(S)dao.hctx.net

                                                      By: /s/Patrick F. McCann
                                                           Patrick F. McCann